Citation Nr: 0723504	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral spine strain, prior to September 26, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
lumbosacral spine strain, since September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1978 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for lumbar 
strain and assigned an initial rating of 20 percent.  The 
veteran filed a timely appeal with respect to that rating, 
during the course of which the RO granted a 30 percent rating 
based in part on intervertebral disc syndrome, effective in 
September 2003.  The Board has twice remanded the claim for 
further development, in May 2004 and May 2006. 

In correspondence received by the Appeals Management Center 
in May 2006, the veteran alleged that his service-connected 
back disability has rendered him unemployable.  This must be 
construed as a claim for a total disability rating based on 
individual unemployability (TDIU) and is hereby referred back 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  Prior to June 16, 2004, the veteran's service-connected 
low back disability was manifested by marked limitation of 
flexion (45 out of 90 degrees); lateral motion limited to 5 
degrees; and, frequent pain with muscle spasms.

2.  Since June 16, 2004, the veteran's service-connected low 
back disability has been manifested by radiating pain 
compatible with sciatic neuropathy; characteristic pain and 
demonstrable muscle spasm with little intermittent relief; 
and, confirmed degenerative disc disease of the lumbosacral 
spine.

3.  The evidence has not shown ankylosis of any segment of 
the veteran's spine at any time.

CONCLUSIONS OF LAW

1.  Prior to June 16, 2004, the criteria for a 40 percent 
rating, and no higher, for lumbosacral spine strain are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002).

2.  Since June 16, 2004, the criteria for a 60 percent 
rating, and no higher, for lumbosacral spine strain with 
intervertebral disability syndrome are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In May 2006, the AOJ 
also notified the veteran of the process by which initial 
disability ratings and effective dates are established.  The 
veteran responded in correspondence dated in May 2006 that he 
had nothing further to submit.  

Although by the nature of this claim (an appeal of the 
initial rating), fully satisfactory notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in February 
2007, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notices did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The changes made herein will be discussed fully 
below.

Service connection was established for lumbar strain by 
rating decision in June 2003, effective the date of the 
veteran's original claim, September 11, 2001.  The veteran 
appealed his initial disability rating, and that rating has 
been in appellate status since.  Accordingly, the concept of 
"staging" ratings has been considered and applied below 
based on the facts found during the entire appeal period.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended. 
 Specifically, effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome (IDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Also, 
effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation is 
warranted.

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Accordingly, the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  The OGC seems to indicate in its VAOPGCPREC 
7-2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear.  In 
any event, and given the confusing nature of this opinion, 
the Board, in giving the veteran all due consideration, will 
apply the old criteria, in both instances, prospectively.  

Thus, because the veteran's claim has been pending since 
prior to the revised criteria, the Board will consider 
whether a higher initial rating is warranted under the 
"old" criteria for strain or intervertebral disc syndrome 
at any time on or after September 11, 2001 (the date of 
receipt of his original claim); whether an increased rating 
is warranted under the "new" criteria for intervertebral 
disc syndrome at any time on or after September 23, 2002 (the 
effective date of the amended regulation on IDS); and 
(3) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the spine at any 
time on or after September 26, 2003 (the effective date of 
the amended regulation on general diseases of the spine).  

In correspondence dated in May 2004, the veteran was provided 
notice of the amended regulations and given a 60-day 
opportunity to submit additional evidence or argument.  He 
also subsequently underwent further VA examination, and the 
severity of his disability was considered in light of the 
revised regulations in a February 2007 supplemental statement 
of the case.  Therefore, there is no prejudice to the veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis - Old Criteria

As it currently stands, the veteran's back disability carries 
a 20 percent rating from September 11, 2001 to September 26, 
2003 under DC 5292 for limitation of motion of the spine, and 
a 30 percent rating from September 26, 2003 forward, under 
the new criteria found in DC 5237-5243 for strain and IDS.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Specifically, evaluations of 
10, 20, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent rating was warranted if there 
was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position.  
The highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, was, and 
continues to be, considered in addition to the criteria set 
forth in the Schedule when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

The veteran underwent VA examination in May 2003 to determine 
the severity of his service-connected back disability.  At 
that time, the range of motion of his back was measured.  The 
veteran had limitation of flexion to 45 degrees, out of a 
normal 90 degrees.  While his extension was slightly less 
than full at 20 degrees out of a normal 30 degrees, his 
lateral flexion was significantly limited bilaterally to 5 
degrees, out of a normal 30 degrees.  Concurrent outpatient 
clinical records document frequent treatment for pain in the 
lower back, to include increased pain on flexion, generally 
decreased range of motion, and frequent muscle spasms.  His 
prescriptions included narcotics for acute pain and muscle 
relaxers for his associated muscle spasms. 

This constellation of symptoms exceeds that contemplated by 
the 20 percent rating category under DC 5295, which considers 
muscle spasm on forward bending and loss of lateral motion.  
The available medical evidence demonstrates marked limitation 
of flexion (reaching only half of normal) and that he could 
achieve nearly no lateral motion whatsoever.  While the 40 
percent category also speaks to the presence of 
osteoarthritic changes, which were not evident in the record 
prior to 2005, the veteran's marked limitation shown on this 
exam, coupled with the factors of functional loss as shown by 
the record, warrant the benefit of the doubt.  Therefore, 
resolving all reasonable doubt in favor of the veteran, his 
symptoms more nearly approximate the 40 percent rating 
category for severe lumbosacral spine strain, under DC 5295, 
from September 2001 forward.  

During the course of the pending appeal, however, and 
specifically on June 16, 2004, the veteran initially reported 
radiating pain originating in his back and moving down into 
his legs.  He also began experiencing numbness in his legs.  
Follow up neurological testing, to include straight leg raise 
tests, began to show positive results in September 2004.  The 
veteran repeated these complaints on examination in January 
2005, at which time he was noted to have marked limitation of 
forward bending with minimal loss of lateral motion.  There 
was also objective evidence of pain, spasms, and weakness.  
In May 2005, a magnetic resonance imaging (MRI) scan 
confirmed degenerative disc disease (DDD) of the lumbosacral 
spine.  Subsequently, the RO recharacterized the veteran's 
service-connected disability to include these degenerative 
changes.  

Because the veteran initiated his claim under the old 
criteria, DC 5293, is applicable.  Under that code, the only 
rating higher than 40 percent was the maximum 60 percent 
rating, which was warranted when the disease was pronounced 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2002).

The veteran's symptoms, as documented in both the outpatient 
clinical records from June 2004 forward and the January 2005 
examination, more nearly approximate this higher, 60 percent 
category under the old diagnostic criteria.  Specifically, 
the veteran's records confirm that a discernable increase in 
pathology occurred on June 16, 2004, when he began to 
experience neurological symptoms, which were later confirmed 
to be due to DDD.  The radiating pain down into his legs is 
characteristic of sciatic neuropathy.  He had demonstrable 
muscle spasm on examination.  He had frequent visits to the 
outpatient clinic for treatment of pain in his lower back, 
with consistent statements regarding his lack of relief.  
Because the evidence confirms neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, the higher rating is warranted from June 
16, 2004 forward (the date of the discernable increase in 
symptoms, i.e., the radiating pain).  

Although the veteran's disability warrants the maximum 
schedular rating for this period, the Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), which 
applies when the rating schedule is inadequate to compensate 
for the average impairment of earning capacity for a 
particular disability.  There is no competent evidence, 
however, that the veteran's back disability causes marked 
interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the Schedule.  This provision, therefore, 
does not apply. 

Analysis - New Criteria

Based on the foregoing analysis, the veteran's back 
disability is rated at 40 percent disabling from September 
2001 to June 2004, and 60 percent disabling, from June 2004 
forward.  As referenced earlier, effective from September 26, 
2003, disabilities of the thoracolumbar spine are to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  Under that rating formula, and particularly DC 5237 
for lumbosacral strain, the sole ratings in excess of 40 
percent are the 50 percent rating, which is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
the 100 percent rating, which is warranted for unfavorable 
ankylosis of the entire spine.  "Unfavorable ankylosis" is 
defined, in pertinent part, as a condition in which the spine 
is fixed in flexion or extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine.  Id., 
at introductory information prior to criteria.  They "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

The evidence since the effective date of the revised 
regulation (September 2003) distinctly shows that the veteran 
has had movement in his spine.  In the absence of ankylosis, 
therefore, he does not qualify for either the 50 percent or 
100 percent rating under DC 5237.

As described above, IDS was not recognized as part of the 
veteran's service-connected back disability until June 2004.  
From that point forward, the veteran's disability warrants a 
60 percent rating under the old code.  The revised criteria 
for IDS under DC 5243 do not provide a rating in excess of 
the 60 percent already assigned.  Therefore, further analysis 
is unnecessary.  

In sum, staged ratings have been established on the basis of 
the facts found throughout the appeal of the veteran's 
initial disability rating.  The severity of his back 
disability warrants a higher initial rating of 40 percent 
from the date of his original claim in September 2001, under 
DC 5295, the code for lumbosacral strain prior to the 
revisions of the regulation.  It also warrants an increased 
rating of 60 percent from the date of the discernable 
increase in pathology, i.e., the presence of objective 
neurological symptoms in June 2004, under DC 5293, the old 
code for intervertebral disc syndrome.  The Board recognizes 
that this discernable increase does post-date the effective 
date of the revised criteria; however, as explained above, in 
light of the ambiguity of the law regarding whether the 
"old" criteria can be applied prospectively when the claim 
has been pending since prior to the revisions, the veteran is 
given all due consideration and the higher rating will be 
granted under the old criteria.  

  




(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent rating for lumbosacral strain from September 11, 
2001 is granted, subject to regulations applicable to the 
payment of monetary benefits.

A 60 percent rating for lumbosacral strain with 
intervertebral disc syndrome from June 16, 2004 is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


